

	

		II

		109th CONGRESS

		1st Session

		S. 932

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Kennedy (for

			 himself, Mr. Durbin,

			 Ms. Mikulski, Mrs. Murray, Mr.

			 Harkin, Mr. Dodd,

			 Mr. Lautenberg, Mr. Corzine, Mr.

			 Akaka, Mrs. Boxer,

			 Mr. Feingold, Mr. Schumer, and Mr.

			 Dayton) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide for paid sick leave to ensure

		  that Americans can address their own health needs and the health needs of their

		  families.

	

	

		1.Short titleThis Act may be cited as the

			 Healthy Families

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Working Americans need to take time off for

			 their own health care needs or to perform essential caretaking responsibilities

			 for a wide range of family members, including, among others, their children,

			 spouse, parents, and parents-in-law, and other children and adults for whom

			 they are caretakers.

			(2)Health care needs include preventive health

			 care, diagnostic procedures, medical treatment, and recovery in response to

			 short- and long-term illnesses and injuries.

			(3)Providing employees time off to tend to

			 their own health care needs ensures that they will be healthier in the long

			 run. Preventive care helps avoid illnesses and injuries and routine medical

			 care helps detect illnesses early and shorten the duration of illnesses.

			(4)When parents are available to care for

			 their children who become sick, children recover faster, more serious illnesses

			 are prevented, and children’s overall mental and physical health are improved.

			 Parents who cannot afford to miss work and must send children with a contagious

			 illness to child care or school contribute to the high rate of infections in

			 child care centers and schools.

			(5)Providing paid sick leave improves public

			 health by reducing infectious disease. Policies that make it easier for sick

			 adults and children to be isolated at home reduce the spread of infectious

			 disease.

			(6)Routine medical care results in savings by

			 decreasing medical costs by detecting and treating illness and injury early,

			 decreasing the need for emergency care. These savings benefit public and

			 private payers of health insurance, including private businesses.

			(7)The provision of individual and family sick

			 leave by large and small businesses, both here in the United States and

			 elsewhere, demonstrates that policy solutions are both feasible and affordable

			 in a competitive economy. Measures that ensure that employees are both in good

			 health themselves and do not need to worry about unmet family health problems

			 help businesses by promoting productivity and reducing employee

			 turnover.

			(8)The American Productivity Audit found that

			 presenteeism—the practice of employees coming to work despite illness—costs

			 $180,000,000,000 annually in lost productivity. Studies in the Journal of

			 Occupational and Environmental Medicine, the Employee Benefit News, and the

			 Harvard Business Review show that presenteeism is a larger productivity drain

			 than either absenteeism or short-term disability.

			(9)The absence of sick leave has forced

			 Americans to make untenable choices between needed income and jobs on the one

			 hand and caring for their own and their family’s health on the other.

			(10)The majority of middle income Americans

			 lack paid leave for self-care or to care for a family member. Low-income

			 Americans are significantly worse off. Of the poorest families (the lowest

			 quartile), 76 percent lack regular sick leave. For families in the next 2

			 quartiles, 63 percent and 54 percent, respectively lack regular sick leave.

			 Even in the highest income quartile, 40 percent of families lack regular sick

			 leave. Less than 1/2 of workers who have paid sick leave

			 can use it to care for ill children.

			(11)It is in the national interest to ensure

			 that Americans from all demographic groups can care for their own health and

			 the health of their families while prospering at work.

			(12)Due to the nature of the roles of men and

			 women in society, the primary responsibility for family caretaking often falls

			 on women, and such responsibility affects the working lives of women more than

			 it affects the working lives of men.

			(13)Although women are still primarily

			 responsible for family caretaking, an increasing number of men are taking on

			 caretaking obligations, and men who request leave time for caretaking purposes

			 are often denied accommodation or penalized because of stereotypes that

			 caretaking is only women’s work.

			(14)Employers’ reliance on persistent

			 stereotypes about the proper roles of both men and women in the

			 workplace and in the home—

				(A)creates a cycle of discrimination that

			 forces women to continue to assume the role of primary family caregiver;

			 and

				(B)fosters stereotypical views among employers

			 about women's commitment to work and their value as employees.

				(15)Employment standards that apply to only one

			 gender have serious potential for encouraging employers to discriminate against

			 employees and applicants for employment who are of that gender.

			3.PurposesThe purposes of this Act are—

			(1)to ensure that all working Americans can

			 address their own health needs and the health needs of their families by

			 requiring employers to provide a minimum level of paid sick leave including

			 leave for family care;

			(2)to diminish public and private health care

			 costs by enabling workers to seek early and routine medical care for themselves

			 and their family members;

			(3)to accomplish the purposes described in

			 paragraphs (1) and (2) in a manner that is feasible for employers; and

			(4)consistent with the provision of the 14th

			 amendment to the Constitution relating to equal protection of the laws, and

			 pursuant to Congress' power to enforce that provision under section 5 of that

			 amendment—

				(A)to accomplish the purposes described in

			 paragraphs (1) and (2) in a manner that minimizes the potential for employment

			 discrimination on the basis of sex by ensuring generally that leave is

			 available for eligible medical reasons on a gender-neutral basis; and

				(B)to promote the goal of equal employment

			 opportunity for women and men.

				4.DefinitionsIn this Act:

			(1)ChildThe term child means a

			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of

			 a person standing in loco parentis, who is—

				(A)under 18 years of age; or

				(B)18 years of age or older and incapable of

			 self-care because of a mental or physical disability.

				(2)EmployeeThe term employee means an

			 individual—

				(A)who is—

					(i)(I)an employee (including an applicant), as

			 defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C.

			 203(e)), who is not covered under clause (v), including such an

			 employee of the Library of Congress, except that a reference in such section to

			 an employer shall be considered to be a reference to an employer described in

			 clauses (i)(I) and (ii) of paragraph (3)(A); or

						(II)an employee (including an applicant) of the

			 Government Accountability Office;

						(ii)a State employee (including an applicant)

			 described in section 304(a) of the Government Employee Rights Act of 1991

			 (42 U.S.C.

			 2000e–16c(a));

					(iii)a covered employee (including an

			 applicant), as defined in section 101 of the Congressional Accountability Act

			 of 1995 (2 U.S.C.

			 1301);

					(iv)a covered employee (including an

			 applicant), as defined in section 411(c) of title 3, United States Code;

			 or

					(v)a Federal officer or employee (including an

			 applicant) covered under subchapter V of chapter 63 of title 5, United States

			 Code; and

					(B)who works an average of at least 20 hours

			 per week or, in the alternative, at least 1,000 hours per year.

				(3)Employer

				(A)In

			 generalThe term

			 employer means a person who is—

					(i)(I)a covered employer, as defined in

			 subparagraph (B), who is not covered under subclause (V);

						(II)an entity employing a State employee

			 described in section 304(a) of the Government Employee Rights Act of

			 1991;

						(III)an employing office, as defined in section

			 101 of the Congressional Accountability Act of 1995;

						(IV)an employing office, as defined in section

			 411(c) of title 3, United States Code; or

						(V)an employing agency covered under

			 subchapter V of chapter 63 of title 5, United States Code; and

						(ii)is engaged in commerce (including

			 government), in the production of goods for commerce, or in an enterprise

			 engaged in commerce (including government) or in the production of goods for

			 commerce.

					(B)Covered

			 employer

					(i)In

			 generalIn subparagraph

			 (A)(i)(I), the term covered employer—

						(I)means any person engaged in commerce or in

			 any industry or activity affecting commerce who employs 15 or more employees

			 for each working day during each of 20 or more calendar workweeks in the

			 current or preceding calendar year;

						(II)includes—

							(aa)any person who acts, directly or

			 indirectly, in the interest of an employer to any of the employees of such

			 employer; and

							(bb)any successor in interest of an

			 employer;

							(III)includes any public agency,

			 as defined in section 3(x) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 203(x)); and

						(IV)includes the Government Accountability

			 Office and the Library of Congress.

						(ii)Public

			 agencyFor purposes of clause

			 (i)(III), a public agency shall be considered to be a person engaged in

			 commerce or in an industry or activity affecting commerce.

					(iii)DefinitionsFor purposes of this subparagraph:

						(I)CommerceThe terms commerce and

			 industry or activity affecting commerce mean any activity,

			 business, or industry in commerce or in which a labor dispute would hinder or

			 obstruct commerce or the free flow of commerce, and include

			 commerce and any industry affecting commerce, as

			 defined in paragraphs (1) and (3) of section 501 of the Labor Management

			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).

						(II)EmployeeThe term employee has the same

			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 203(e)).

						(III)PersonThe term person has the same

			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 203(a)).

						(C)PredecessorsAny reference in this paragraph to an

			 employer shall include a reference to any predecessor of such employer.

				(4)Employment

			 benefitsThe term

			 employment benefits means all benefits provided or made available

			 to employees by an employer, including group life insurance, health insurance,

			 disability insurance, sick leave, annual leave, educational benefits, and

			 pensions, regardless of whether such benefits are provided by a practice or

			 written policy of an employer or through an employee benefit

			 plan, as defined in

			 section

			 3(3) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1002(3)).

			(5)Health care

			 providerThe term

			 health care provider means a provider who—

				(A)(i)is a doctor of medicine or osteopathy who

			 is authorized to practice medicine or surgery (as appropriate) by the State in

			 which the doctor practices; or

					(ii)is any other person determined by the

			 Secretary to be capable of providing health care services; and

					(B)is not employed by an employer for whom the

			 provider issues certification under this Act.

				(6)ParentThe term parent means a

			 biological, foster, or adoptive parent of an employee, a stepparent of an

			 employee, or a legal guardian or other person who stood in loco parentis to an

			 employee when the employee was a child.

			(7)Pro

			 rataThe term pro

			 rata, with respect to benefits offered to part-time employees, means the

			 proportion of each of the benefits offered to full-time employees that are

			 offered to part-time employees that, for each benefit, is equal to the ratio of

			 part-time hours worked to full-time hours worked.

			(8)SecretaryThe term Secretary means the

			 Secretary of Labor.

			(9)Sick

			 leaveThe term sick

			 leave means an increment of compensated leave provided by an employer to

			 an employee as a benefit of employment for use by the employee during an

			 absence from employment for any of the reasons described in paragraphs (1)

			 through (3) of section 5(d).

			(10)SpouseThe term spouse, with respect

			 to an employee, has the meaning given such term by the marriage laws of the

			 State in which the employee resides.

			5.Provision of paid sick

			 leave

			(a)In

			 generalAn employer shall

			 provide for each employee employed by the employer not less than—

				(1)7 days of sick leave with pay annually for

			 employees working 30 or more hours per week; or

				(2)a pro rata number of days or hours of sick

			 leave with pay annually for employees working less than—

					(A)30 hours per week on a year-round basis;

			 or

					(B)1,500 hours throughout the year

			 involved.

					(b)Accrual

				(1)Period of

			 accrualSick leave provided

			 for under this section shall accrue as determined appropriate by the employer,

			 but not on less than a quarterly basis.

				(2)AccumulationAccrued sick leave provided for under this

			 section shall carry over from year to year, but this Act shall not be construed

			 to require an employer to permit an employee to accumulate more than 7 days of

			 the sick leave.

				(3)UseThe sick leave may be used as accrued. The

			 employer, at the discretion of the employer, may loan the sick leave to the

			 employee in advance of accrual by such employee.

				(c)Calculation

				(1)Less than a

			 full workdayUnless the

			 employer and employee agree to designate otherwise, for periods of sick leave

			 that are less than a normal workday, that leave shall be counted—

					(A)on an hourly basis; or

					(B)in the smallest increment that the

			 employer’s payroll system uses to account for absences or use of leave.

					(2)Variable

			 scheduleIf the schedule of

			 an employee varies from week to week, a weekly average of the hours worked over

			 the 12-week period prior to the beginning of a sick leave period shall be used

			 to calculate the employee’s normal workweek for the purpose of determining the

			 amount of sick leave to which the employee is entitled.

				(d)UsesSick leave accrued under this section may

			 be used by an employee for any of the following:

				(1)An absence resulting from a physical or

			 mental illness, injury, or medical condition of the employee.

				(2)An absence resulting from obtaining

			 professional medical diagnosis or care, or preventive medical care, for the

			 employee subject to the requirement of subsection (e).

				(3)An absence for the purpose of caring for a

			 child, a parent, a spouse, or any other individual related by blood or affinity

			 whose close association with the employee is the equivalent of a family

			 relationship, who—

					(A)has any of the conditions or needs for

			 diagnosis or care described in paragraph (1) or (2); and

					(B)in the case of someone who is not a child,

			 is otherwise in need of care.

					(e)SchedulingAn employee shall make a reasonable effort

			 to schedule leave under paragraphs (2) and (3) of subsection (d) in a manner

			 that does not unduly disrupt the operations of the employer.

			(f)Procedures

				(1)In

			 generalPaid sick leave shall

			 be provided upon the oral or written request of an employee. Such request

			 shall—

					(A)include a reason for the absence involved

			 and the expected duration of the leave;

					(B)in a case in which the need for leave is

			 foreseeable at least 7 days in advance of such leave, be provided at least 7

			 days in advance of such leave; and

					(C)otherwise, be provided as soon as

			 practicable after the employee is aware of the need for such leave.

					(2)Certification

					(A)Provision

						(i)In

			 generalSubject to

			 subparagraph (C), an employer may require that a request for leave be supported

			 by a certification issued by the health care professional of the eligible

			 employee or of an individual described in subsection (d)(3), as appropriate, if

			 the leave period covers more than 3 consecutive workdays.

						(ii)TimelinessThe employee shall provide a copy of such

			 certification to the employer in a timely manner, not later than 30 days after

			 the first day of the leave. The employer shall not delay the commencement of

			 the leave on the basis that the employer has not yet received the

			 certification.

						(B)Sufficient

			 certification

						(i)In

			 generalA certification

			 provided under subparagraph (A) shall be sufficient if it states—

							(I)the date on which the leave will be

			 needed;

							(II)the probable duration of the leave;

							(III)the appropriate medical facts within the

			 knowledge of the health care provider regarding the condition involved, subject

			 to clause (ii); and

							(IV)(aa)for purposes of leave under subsection

			 (d)(1), a statement that leave from work is medically necessary;

								(bb)for purposes of leave under subsection

			 (d)(2), the dates on which testing for a medical diagnosis or care is expected

			 to be given and the duration of such testing or care; and

								(cc)for purposes of leave under subsection

			 (d)(3), in the case of leave to care for someone who is not a child, a

			 statement that care is needed for an individual described in such subsection,

			 and an estimate of the amount of time that such care is needed for such

			 individual.

								(ii)LimitationIn issuing a certification under

			 subparagraph (A), a health care provider shall make reasonable efforts to limit

			 the medical facts described in clause (i)(III) that are disclosed in the

			 certification to the minimum necessary to establish a need for the employee to

			 utilize paid sick leave.

						(C)RegulationsRegulations prescribed under section 13

			 shall specify the manner in which an employee who does not have health

			 insurance shall provide a certification for purposes of this paragraph.

					(D)Confidentiality

			 and nondisclosure

						(i)Protected

			 health informationNothing in

			 this Act shall be construed to require a health care provider to disclose

			 information in violation of

			 section

			 1177 of the Social Security

			 Act (42 U.S.C. 1320d–6) or the

			 regulations promulgated pursuant to section 264(c) of the Health Insurance

			 Portability and Accountability Act (42 U.S.C. 1320d–2

			 note).

						(ii)Health

			 information recordsIf an

			 employer possesses health information about an employee or an employee’s child,

			 parent, spouse or other individual described in subsection (d)(3), such

			 information shall—

							(I)be maintained on a separate form and in a

			 separate file from other personnel information;

							(II)be treated as a confidential medical

			 record; and

							(III)not be disclosed except to the affected

			 employee or with the permission of the affected employee.

							(g)Current leave

			 policies

				(1)Equivalency

			 requirementAn employer with

			 a leave policy providing paid leave options shall not be required to modify

			 such policy, if such policy offers an employee the option, at the employee’s

			 discretion, to take paid sick leave that is at least equivalent to the sick

			 leave described in paragraphs (1) and (2) of subsection (a) and subsection (d),

			 or if the policy offers paid leave (in amounts equivalent to the amounts

			 described in such paragraphs) for purposes that include the reasons described

			 in subsection (d).

				(2)No elimination

			 or reduction of leaveAn

			 employer may not eliminate or reduce leave in existence on the date of

			 enactment of this Act, regardless of the type of such leave, in order to comply

			 with the provisions of this Act.

				6.Posting

			 requirement

			(a)In

			 generalEach employer shall

			 post and keep posted a notice, to be prepared or approved in accordance with

			 procedures specified in regulations prescribed under section 13, setting forth

			 excerpts from, or summaries of, the pertinent provisions of this Act

			 including—

				(1)information describing leave available to

			 employees under this Act;

				(2)information pertaining to the filing of an

			 action under this Act;

				(3)the details of the notice requirement for

			 foreseeable leave under section 5(f)(1)(B); and

				(4)information that describes—

					(A)the protections that an employee has in

			 exercising rights under this Act; and

					(B)how the employee can contact the Secretary

			 (or other appropriate authority as described in section 8) if any of the rights

			 are violated.

					(b)LocationThe notice described under subsection (a)

			 shall be posted—

				(1)in conspicuous places on the premises of

			 the employer, where notices to employees (including applicants) are customarily

			 posted; or

				(2)in employee handbooks.

				(c)Violation;

			 penaltyAny employer who

			 willfully violates the posting requirements of this section shall be subject to

			 a civil fine in an amount not to exceed $100 for each separate offense.

			7.Prohibited

			 acts

			(a)Interference

			 with rights

				(1)Exercise of

			 rightsIt shall be unlawful

			 for any employer to interfere with, restrain, or deny the exercise of, or the

			 attempt to exercise, any right provided under this Act.

				(2)DiscriminationIt shall be unlawful for any employer to

			 discharge or in any other manner discriminate against (including retaliating

			 against) any individual for opposing any practice made unlawful by this Act,

			 including—

					(A)discharging or discriminating against

			 (including retaliating against) any individual for exercising, or attempting to

			 exercise, any right provided under this Act;

					(B)using the taking of sick leave under this

			 Act as a negative factor in an employment action, such as hiring, promotion, or

			 a disciplinary action; or

					(C)counting the sick leave under a no-fault

			 attendance policy.

					(b)Interference

			 with proceedings or inquiriesIt shall be unlawful for any person to

			 discharge or in any other manner discriminate against (including retaliating

			 against) any individual because such individual—

				(1)has filed an action, or has instituted or

			 caused to be instituted any proceeding, under or related to this Act;

				(2)has given, or is about to give, any

			 information in connection with any inquiry or proceeding relating to any right

			 provided under this Act; or

				(3)has testified, or is about to testify, in

			 any inquiry or proceeding relating to any right provided under this Act.

				(c)ConstructionNothing in this section shall be construed

			 to state or imply that the scope of the activities prohibited by section 105 of

			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the

			 scope of the activities prohibited by this section.

			8.Enforcement

			 authority

			(a)In

			 general

				(1)DefinitionIn this subsection:

					(A)the term employee means an

			 employee described in clause (i) or (ii) of section 4(2)(A); and

					(B)the term employer means an

			 employer described in subclause (I) or (II) of section 4(3)(A)(i).

					(2)Investigative

			 authority

					(A)In

			 generalTo ensure compliance

			 with the provisions of this Act, or any regulation or order issued under this

			 Act, the Secretary shall have, subject to subparagraph (C), the investigative

			 authority provided under section 11(a) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 211(a)), with respect to employees and employers.

					(B)Obligation to

			 keep and preserve recordsAn

			 employer shall make, keep, and preserve records pertaining to compliance with

			 this Act in accordance with section 11(c) of the Fair Labor Standards Act of

			 1938 (29 U.S.C.

			 211(c)) and in accordance with regulations prescribed by the

			 Secretary.

					(C)Required

			 submissions generally limited to an annual basisThe Secretary shall not require, under the

			 authority of this paragraph, an employer to submit to the Secretary any books

			 or records more than once during any 12-month period, unless the Secretary has

			 reasonable cause to believe there may exist a violation of this Act or any

			 regulation or order issued pursuant to this Act, or is investigating a charge

			 pursuant to paragraph (4).

					(D)Subpoena

			 authorityFor the purposes of

			 any investigation provided for in this paragraph, the Secretary shall have the

			 subpoena authority provided for under section 9 of the Fair Labor Standards Act

			 of 1938 (29 U.S.C.

			 209).

					(3)Civil action by

			 employees

					(A)Right of

			 actionAn action to recover

			 the damages or equitable relief prescribed in subparagraph (B) may be

			 maintained against any employer in any Federal or State court of competent

			 jurisdiction by one or more employees or their representative for and on behalf

			 of—

						(i)the employees; or

						(ii)the employees and other employees similarly

			 situated.

						(B)LiabilityAny employer who violates section 7

			 (including a violation relating to rights provided under section 5) shall be

			 liable to any employee affected—

						(i)for damages equal to—

							(I)the amount of—

								(aa)any wages, salary, employment benefits, or

			 other compensation denied or lost to such employee by reason of the violation;

			 or

								(bb)in a case in which wages, salary,

			 employment benefits, or other compensation have not been denied or lost to the

			 employee, any actual monetary losses sustained by the employee as a direct

			 result of the violation up to a sum equal to 7 days of wages or salary for the

			 employee;

								(II)the interest on the amount described in

			 subclause (I) calculated at the prevailing rate; and

							(III)an additional amount as liquidated damages;

			 and

							(ii)for such equitable relief as may be

			 appropriate, including employment, reinstatement, and promotion.

						(C)Fees and

			 costsThe court in an action

			 under this paragraph shall, in addition to any judgment awarded to the

			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,

			 and other costs of the action to be paid by the defendant.

					(4)Action by the

			 Secretary

					(A)Administrative

			 actionThe Secretary shall

			 receive, investigate, and attempt to resolve complaints of violations of

			 section 7 (including a violation relating to rights provided under section 5)

			 in the same manner that the Secretary receives, investigates, and attempts to

			 resolve complaints of violations of sections 6 and 7 of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 206 and 207).

					(B)Civil

			 actionThe Secretary may

			 bring an action in any court of competent jurisdiction to recover the damages

			 described in paragraph (3)(B)(i).

					(C)Sums

			 recoveredAny sums recovered

			 by the Secretary pursuant to subparagraph (B) shall be held in a special

			 deposit account and shall be paid, on order of the Secretary, directly to each

			 employee affected. Any such sums not paid to an employee because of inability

			 to do so within a period of 3 years shall be deposited into the Treasury of the

			 United States as miscellaneous receipts.

					(5)Limitation

					(A)In

			 generalExcept as provided in

			 subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not

			 later than 2 years after the date of the last event constituting the alleged

			 violation for which the action is brought.

					(B)Willful

			 violationIn the case of an

			 action brought for a willful violation of section 7 (including a willful

			 violation relating to rights provided under section 5), such action may be

			 brought within 3 years of the date of the last event constituting the alleged

			 violation for which such action is brought.

					(C)CommencementIn determining when an action is commenced

			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall

			 be considered to be commenced on the date when the complaint is filed.

					(6)Action for

			 injunction by SecretaryThe

			 district courts of the United States shall have jurisdiction, for cause shown,

			 in an action brought by the Secretary—

					(A)to restrain violations of section 7

			 (including a violation relating to rights provided under section 5), including

			 the restraint of any withholding of payment of wages, salary, employment

			 benefits, or other compensation, plus interest, found by the court to be due to

			 employees eligible under this Act; or

					(B)to award such other equitable relief as may

			 be appropriate, including employment, reinstatement, and promotion.

					(7)Solicitor of

			 LaborThe Solicitor of Labor

			 may appear for and represent the Secretary on any litigation brought under

			 paragraph (4) or (6).

				(8)Government

			 Accountability Office and Library of CongressNotwithstanding any other provision of this

			 subsection, in the case of the Government Accountability Office and the Library

			 of Congress, the authority of the Secretary of Labor under this subsection

			 shall be exercised respectively by the Comptroller General of the United States

			 and the Librarian of Congress.

				(b)Employees

			 covered by Congressional Accountability Act of 1995The powers, remedies, and procedures

			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et

			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or

			 any person, alleging a violation of section 202(a)(1) of that Act

			 (42 U.S.C.

			 1312(a)(1)) shall be the powers, remedies, and procedures this

			 Act provides to that Board, or any person, alleging an unlawful employment

			 practice in violation of this Act against an employee described in section

			 4(2)(A)(iii).

			(c)Employees

			 covered by chapter 5 of title

			 3, United States CodeThe powers, remedies, and procedures

			 provided in chapter 5 of title 3, United States Code, to the President, the

			 Merit Systems Protection Board, or any person, alleging a violation of section

			 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act

			 provides to the President, that Board, or any person, respectively, alleging an

			 unlawful employment practice in violation of this Act against an employee

			 described in section 4(2)(A)(iv).

			(d)Employees

			 covered by chapter 63 of title

			 5, United States CodeThe powers, remedies, and procedures

			 provided in title 5, United States Code, to an employing agency, provided in

			 chapter 12 of that title to the Merit Systems Protection Board, or provided in

			 that title to any person, alleging a violation of chapter 63 of that title,

			 shall be the powers, remedies, and procedures this Act provides to that agency,

			 that Board, or any person, respectively, alleging an unlawful employment

			 practice in violation of this Act against an employee described in section

			 4(2)(A)(v).

			9.GAO study

			(a)In

			 generalThe Comptroller

			 General of the United States shall conduct a study to determine the

			 following:

				(1)The number of days employees used paid sick

			 leave including—

					(A)the number of employees who used paid sick

			 leave annually;

					(B)both the number of consecutive days, and

			 total days, employees used paid sick leave for their illnesses, or illnesses

			 of—

						(i)a child;

						(ii)a spouse;

						(iii)a parent; or

						(iv)any other individual; and

						(C)the number of employees who used paid sick

			 leave for leave periods covering more than 3 consecutive workdays.

					(2)Whether employees used paid sick leave to

			 care for illnesses or conditions caused by domestic violence against the

			 employees or their family members.

				(3)The cost to employers of implementing paid

			 sick leave policies.

				(4)The benefits to employers of implementing

			 the policies, including improvements in retention and absentee rates and

			 productivity.

				(5)The cost to employees of providing

			 certification issued by a health care provider to obtain paid sick

			 leave.

				(6)The benefits of paid sick leave to

			 employees and their family members.

				(7)Whether the provision of paid sick leave

			 has affected the ability of employees to care for their family members.

				(8)Whether and in what way the provision of

			 paid sick leave affected the ability of employees to provide for their health

			 needs.

				(9)Whether the provision of paid sick leave

			 affected the ability of employees to sustain an adequate income while meeting

			 health needs of the employees and their family members.

				(10)Whether employers who administered paid

			 sick leave policies prior to the date of enactment of this Act were affected by

			 the provisions of this Act.

				(11)Whether other types of leave were affected

			 by this Act including whether this Act affected—

					(A)paid vacation leave;

					(B)paid family or medical leave; or

					(C)personal leave.

					(12)Whether paid sick leave affected retention

			 and turnover.

				(13)Whether paid sick leave increased the use

			 of less costly preventive medical care and lowered the use of emergency room

			 care.

				(14)Whether paid sick leave reduced the number

			 of children sent to school when the children were sick.

				(15)Whether paid sick leave reduced the costs

			 of presenteeism for employers.

				(b)Aggregating

			 dataThe data collected under

			 paragraphs (1), (2), and (7) of subsection (a) shall be aggregated by gender,

			 race, disability, earnings level, age, marital status, and family type,

			 including parental status.

			(c)Reports

				(1)In

			 generalNot later than 18

			 months after the date of enactment of this Act, the Comptroller General of the

			 United States shall prepare and submit a report to the appropriate committees

			 of Congress concerning the results of the study conducted pursuant to

			 subsection (a) and the data aggregated under subsection (b).

				(2)Followup

			 reportNot later that 5 years

			 after the date of enactment of this Act the Comptroller General of the United

			 States shall prepare and submit a followup report to the appropriate committees

			 of Congress concerning the results of the study conducted pursuant to

			 subsection (a) and the data aggregated under subsection (b).

				10.Effect on other

			 laws

			(a)Federal and

			 State antidiscrimination lawsNothing in this Act shall be construed to

			 modify or affect any Federal or State law prohibiting discrimination on the

			 basis of race, religion, color, national origin, sex, age, or

			 disability.

			(b)State and local

			 lawsNothing in this Act

			 shall be construed to supersede any provision of any State or local law that

			 provides greater paid sick leave or other leave rights than the rights

			 established under this Act.

			11.Effect on existing

			 employment benefits

			(a)More

			 protectiveNothing in this

			 Act shall be construed to diminish the obligation of an employer to comply with

			 any contract, collective bargaining agreement, or any employment benefit

			 program or plan that provides greater paid sick leave rights to employees than

			 the rights established under this Act.

			(b)Less

			 protectiveThe rights

			 established for employees under this Act shall not be diminished by any

			 contract, collective bargaining agreement, or any employment benefit program or

			 plan.

			12.Encouragement of more

			 generous leave policiesNothing in this Act shall be construed to

			 discourage employers from adopting or retaining leave policies more generous

			 than policies that comply with the requirements of this Act.

		13.Regulations

			(a)In

			 general

				(1)AuthorityExcept as provided in paragraph (2), not

			 later than 120 days after the date of enactment of this Act, the Secretary

			 shall prescribe such regulations as are necessary to carry out this Act with

			 respect to employees described in clause (i) or (ii) of section 4(2)(A).

				(2)Government

			 Accountability Office; Library of CongressThe Comptroller General of the United

			 States and the Librarian of Congress shall prescribe the regulations with

			 respect to employees of the Government Accountability Office and the Library of

			 Congress, respectively.

				(b)Employees

			 covered by Congressional Accountability Act of 1995

				(1)AuthorityNot later than 120 days after the date of

			 enactment of this Act, the Board of Directors of the Office of Compliance shall

			 prescribe (in accordance with section 304 of the Congressional Accountability

			 Act of 1995 (2 U.S.C.

			 1384)) such regulations as are necessary to carry out this Act

			 with respect to employees described in section 4(2)(A)(iii).

				(2)Agency

			 regulationsThe regulations

			 prescribed under paragraph (1) shall be the same as substantive regulations

			 promulgated by the Secretary to carry out this Act except insofar as the Board

			 may determine, for good cause shown and stated together with the regulations

			 prescribed under paragraph (1), that a modification of such regulations would

			 be more effective for the implementation of the rights and protections involved

			 under this section.

				(c)Employees

			 covered by chapter 5 of title

			 3, United States Code

				(1)AuthorityNot later than 120 days after the date of

			 enactment of this Act, the President (or the designee of the President) shall

			 prescribe such regulations as are necessary to carry out this Act with respect

			 to employees described in section 4(2)(A)(iv).

				(2)Agency

			 regulationsThe regulations

			 prescribed under paragraph (1) shall be the same as substantive regulations

			 promulgated by the Secretary to carry out this Act except insofar as the

			 President (or designee) may determine, for good cause shown and stated together

			 with the regulations prescribed under paragraph (1), that a modification of

			 such regulations would be more effective for the implementation of the rights

			 and protections involved under this section.

				(d)Employees

			 covered by chapter 63 of title

			 5, United States Code

				(1)AuthorityNot later than 120 days after the date of

			 enactment of this Act, the Director of the Office of Personnel Management shall

			 prescribe such regulations as are necessary to carry out this Act with respect

			 to employees described in section 4(2)(A)(v).

				(2)Agency

			 regulationsThe regulations

			 prescribed under paragraph (1) shall be the same as substantive regulations

			 promulgated by the Secretary to carry out this Act except insofar as the

			 Director may determine, for good cause shown and stated together with the

			 regulations prescribed under paragraph (1), that a modification of such

			 regulations would be more effective for the implementation of the rights and

			 protections involved under this section.

				14.Effective

			 dates

			(a)In

			 generalThis Act shall take

			 effect 1 year after the date of issuance of regulations under section

			 13(a)(1).

			(b)Collective

			 bargaining agreementsIn the

			 case of a collective bargaining agreement in effect on the effective date

			 prescribed by subsection (a), this Act shall take effect on the earlier

			 of—

				(1)the date of the termination of such

			 agreement; or

				(2)the date that occurs 18 months after the

			 date of issuance of regulations under section 13(a)(1).

				

